DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/08/21 and 08/04/22 are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bangura (US 9,479,019 B2) in view of Hasegawa (US 2014/0197709 A1), further in view of Aizawa et al. (US 2020/0265968 A1).
Regarding claim 1, Bangura teaches a rotor for an electric machine, comprising:
a cylindrical central portion (12, fig 2); 
a plurality of poles (23. Fig 4) extending from the cylindrical central portion (12) in a radial direction, wherein each pole (23) of the plurality of poles includes a top surface (16) that includes one or more slots (24) that are located in and extend across the top surface (16); and 
a plurality of stranded wire damper windings (13), wherein each respective stranded wire damper winding (14) of the plurality of stranded wire damper windings (13) is positioned within a respective slot (24) of the one or more slots of a respective pole of the plurality of poles (23, fig 2).  However, Bangura does not teach each stranded wire damper winding of the plurality of stranded wire damper windings includes two or more conductor wires twisted together and insulated from each other, wherein the two or more conductor wires are twisted together five or more times.
Hasegawa teaches an assembly conducting wire for rotary electric machine having a plurality of stranded wire damper windings (30, fig 3) wherein each stranded wire damper winding (34) of the plurality of stranded wire damper windings (30) includes two or more conductor wires (32) twisted together and insulated from each other (fig 4, para [0032]) to inhibit wires from coming apart so that reduce eddy current loss (para 0007]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bangura’s rotor with each stranded wire damper winding of the plurality of stranded wire damper windings includes two or more conductor wires twisted together and insulated from each other as taught by Hasegawa.  Doing so would inhibit wires from coming apart so that reduce eddy current loss (para 0007]).
Furthermore, Bangura in view of Hasegawa does not teaches the two or more conductor wires are twisted together five or more times.
Aizawa teaches an electric wire in a motor having a plurality of stranded wire damper windings (10, fig 2) wherein each stranded wire damper winding (1) of the plurality of stranded wire damper windings (10) includes the two or more conductor wires (7 wires) are twisted together five or more times  to obtain sufficient strength of the wire (para [0075]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bangura in view of Hasegawa’s stranded wire damper windings with each stranded wire damper winding of the plurality of stranded wire damper windings includes two or more conductor wires are twisted together five or more times as taught by Aizawa.  Doing so would obtain sufficient strength of the wire (para [0075]).
Regarding claim 9, Bangura teaches an electric machine, comprising: 
a housing (not show, a brushless starter generator inherently have a housing, a rotor ,and a stator); 
a stator disposed in the housing (fig 1); and 
a rotor (10) disposed in the stator, wherein there is a gap between the stator and the rotor (fig 1), wherein the rotor includes:
a cylindrical central portion (12, fig 2); 
a plurality of poles (23. Fig 4) extending from the cylindrical central portion (12) in a radial direction, wherein each pole (23) of the plurality of poles includes a top surface (16) that includes one or more slots (24) that are located in and extend across the top surface (16); and 
a plurality of stranded wire damper windings (13), wherein each respective stranded wire damper winding (14) of the plurality of stranded wire damper windings (13) is positioned within a respective slot (24) of the one or more slots of a respective pole of the plurality of poles (23, fig 2).  However, Bangura does not teach each stranded wire damper winding of the plurality of stranded wire damper windings includes two or more conductor wires twisted together and insulated from each other, wherein the two or more conductor wires are twisted together five or more times.
Hasegawa teaches an assembly conducting wire for rotary electric machine having a plurality of stranded wire damper windings (30, fig 3) wherein each stranded wire damper winding (34) of the plurality of stranded wire damper windings (30) includes two or more conductor wires (32) twisted together and insulated from each other (fig 4, para [0032]) to inhibit wires from coming apart so that reduce eddy current loss (para 0007]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bangura’s rotor with each stranded wire damper winding of the plurality of stranded wire damper windings includes two or more conductor wires twisted together and insulated from each other as taught by Hasegawa.  Doing so would inhibit wires from coming apart so that reduce eddy current loss (para 0007]).
Furthermore, Bangura in view of Hasegawa does not teaches the two or more conductor wires are twisted together five or more times.
Aizawa teaches an electric wire in a motor having a plurality of stranded wire damper windings (10, fig 2) wherein each stranded wire damper winding (1) of the plurality of stranded wire damper windings (10) includes the two or more conductor wires (7 wires) are twisted together five or more times  to obtain sufficient strength of the wire (para [0075]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bangura in view of Hasegawa’s stranded wire damper windings with each stranded wire damper winding of the plurality of stranded wire damper windings includes two or more conductor wires are twisted together five or more times as taught by Aizawa.  Doing so would obtain sufficient strength of the wire (para [0075]).
Regarding claims 2 and 10, Bangura in view of Hasegawa and Aizawa teaches the claimed invention as set forth in claims 1 and 9, Hasegawa further teaches each stranded wire damper winding (34) of the plurality of stranded wire damper windings (30) includes five or more conductor wires (32) twisted together and insulated from each other (fig 4).
Regarding claims 3 and 11, Bangura in view of Hasegawa and Aizawa teaches the claimed invention as set forth in claims 1 and 9, Aizawa further teaches each stranded wire damper winding (1) of the plurality of stranded wire damper windings (10) includes ten or more conductor wires (11) twisted together and insulated from each other (fig 1).
Regarding claims 4 and 12, Bangura in view of Hasegawa and Aizawa teaches the claimed invention as set forth in claims 1 and 9, Hasegawa further teaches each conductor wire (32) of the two or more conductor wires comprises copper or aluminum (para [0033]).
Regarding claims 5 and 13, Bangura in view of Hasegawa and Aizawa teaches the claimed invention as set forth in claims 1 and 9, Bangura further teaches each respective pole (23) of the plurality of poles includes a plurality of slots (24) that are located in and extend across the top surface of the respective pole (fig 4).
Regarding claims 6 and 14, Bangura in view of Hasegawa and Aizawa teaches the claimed invention as set forth in claims 1 and 9, Bangura further teaches each stranded wire damper winding (14) of the plurality of stranded wire damper windings (13) is brazed to two conductive plates (20) that are positioned approximately perpendicular to the top surface of the respective pole (fig 3).
Regarding claim 7, Bangura in view of Hasegawa and Aizawa teaches the claimed invention as set forth in claim 1, Bangura further teaches each stranded wire damper winding (14) of the plurality of stranded wire damper windings (13) is brazed to two conductive plates (20) connected to a respective pole (16) of the rotor only in a section where each stranded wire damper windings (14) is brazed to the two conductive plates (20), wherein the two conductive plates (20) are smaller than the respective pole (16) and positioned approximately perpendicular to the top surface of the respective pole (fig 2).
Regarding claim 8, Bangura in view of Hasegawa and Aizawa teaches the claimed invention as set forth in claim 1, Bangura further teaches the one or more slots (24) have a circular shape (fig 4).
Regarding claim 15, Bangura in view of Hasegawa and Aizawa teaches the claimed invention as set forth in claim 9, Bangura further teaches a first conductive plate (20)  coupled to a first end of the rotor (10), wherein each stranded wire damper winding (14) of the plurality of stranded wire damper windings (13) is electrically coupled to the first conductive plate (20); and a second conductive plate (20) coupled to a second end of the rotor (10) opposite the first end of the rotor, wherein each stranded wire damper winding (14) of the plurality of stranded wire damper windings (13) is electrically coupled to the second conductive plate (20, fig 3).
Regarding claim 16, Bangura in view of Hasegawa and Aizawa teaches the claimed invention as set forth in claim 9, Bangura further teaches a plurality of first conductive plates (20) coupled to a first end of the rotor (10), wherein each stranded wire damper winding (14) of the plurality of stranded wire damper windings is electrically coupled to one of the plurality of first conductive plates (20, fig 3); and a plurality of second conductive plates (20) coupled to a second end of the rotor opposite the first end of the rotor (10), wherein each stranded wire damper winding (14) of the plurality of stranded wire damper windings is electrically coupled to one of the plurality of second conductive plates (20, fig 3).
Regarding claim 17, Bangura in view of Hasegawa and Aizawa teaches the claimed invention as set forth in claim 9, Bangura further teaches each first conductive plate (20) of the plurality of first conductive plates is coupled to a single pole (13) of the rotor (10), wherein each second conductive plate (20) of the plurality of second conductive plates is coupled to a single pole (fig 3).
Regarding claim 18, Bangura teaches a method, comprising:
pulling a stranded wire damper winding (13) through a slot (24) in a top surface (16) of a pole (23) of a rotor (10) using one or more conductor wires (14); and 
brazing the stranded wire damper winding (13) to a conductive plate (20) coupled to the pole (23) of the rotor (10) or to one or more other stranded wire damper windings in the pole of the rotor.  However, Bangura does not teach twisting conductor wires together five or more times to form a stranded wire damper winding, wherein the conductor wires are coated with an insulator to insulate the conductor wires from each other.
Hasegawa teaches an assembly conducting wire for rotary electric machine having conductor wires (32) are coated with an insulator to insulate the conductor wires (32) from each other (fig 4, para [0032]) to inhibit wires from coming apart so that reduce eddy current loss (para 0007]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bangura’s method of making a rotor with the conductor wires are coated with an insulator to insulate the conductor wires from each other as taught by Hasegawa.  Doing so would inhibit wires from coming apart so that reduce eddy current loss (para 0007]).
Furthermore, Bangura in view of Hasegawa does not teaches a method of twisting conductor wires together five or more times to form a stranded wire damper winding.
Aizawa teaches an electric wire in a motor having a plurality of stranded wire damper windings (10, fig 2) wherein twisting conductor wires (11) together five or more times to form a stranded wire damper winding (1, fig 1) to obtain sufficient strength of the wire (para [0075]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bangura in view of Hasegawa’s stranded wire damper windings with twisting conductor wires together five or more times to form a stranded wire damper winding as taught by Aizawa.  Doing so would obtain sufficient strength of the wire (para [0075]).
Regarding claim 19, Bangura in view of Hasegawa and Aizawa teaches the claimed invention as set forth in claim 18, Bangura further teaches the one or more conductor wires (14) used to pull the stranded wire damper winding through the slot (24) in the top surface of the pole (23) of the rotor (10) are longer than other conductor wires included in the stranded wire damper winding (13); the method further comprising cutting the one or more conductor wires (14) used to pull the stranded wire damper winding through the slot (24) in the top surface of the pole (23) of the rotor to a length of the other conductor wires included in the stranded wire damper winding (fig 3).
Regarding claim 20, Bangura in view of Hasegawa and Aizawa teaches the claimed invention as set forth in claim 18, Aizawa further teaches twisting conductor wires (11) together five or more times to form a stranded wire damper winding (1) comprises twisting five or more conductor wires (fig 1) together five or more times (para [0075]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rodriguez et al. (US 2020/0110133 A1) teaches a rotor bar fault in a rotor of an electrical machine having a plurality of rotor bars and an end ring configured to short circuit the rotor bars. The method includes the steps of measuring a first temperature at a first end ring location, and measuring a second temperature at a second end ring location, the second end ring location being different from the first end ring location. As broken rotor bars cause a non-uniform temperature distribution in the end ring, the detection of rotor bar faults can be based on monitored temperatures at different end ring locations.
Stock et al. (US 2020/0343795 A1) teaches a method for producing stranded wires, including the steps of applying an insulation layer to lines, separating the insulated lines, individually removing the insulation layer from the separated lines along a partial length of the lines, and bringing the lines together to form a stranded wire, wherein the partial lengths are arranged at the same level at least in sections for the purpose of forming a non-insulated contact region.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834